Citation Nr: 1139626	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-37 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from September 1978 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.

The Veteran has claimed service connection for "mental stress" and "post stress trauma syndrome."  The RO has adjudicated separate claims for service connection for a generalized anxiety disorder (claimed as depression, anxiety, insomnia and mental stress) and PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as a single claim for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted for additional development of the Veteran's claim.

Initially, the Board notes that the Veteran's has said, and the service personnel records confirm, that he was hospitalized during service at the Navy Regional Medical Center at Camp Pendleton, California.  Service personnel records show he was admitted to the Psychiatric Department on April 27, 1979, for observation due to his suicidal ideation.  These hospitalization records, however, have not been associated with the Veteran's claims file and there is no indication that they have been requested.  These records are highly probative to the Veteran's claim and should be obtained on remand.

Furthermore, the Board notes that the record indicates that the Veteran has had other mental health treatment over the years since service; however, no effort has been made to obtain any records related thereto.  VA treatment records show that the Veteran underwent a psychiatric consult in March 2003 at which he reported problems with anger and anxiety since beginning "peg/ifn/rebetol" treatment for hepatitis C six months before.  He reported that the last time he was on Interferon treatment he suffered severe depression and stopped treatment.  He also reported prior alcohol and drug treatment three times - twice in 1986 and once in 1993.  The impression was substance induced (pen/ifn/rebetol) mood disorder with manic features, mood disorder due to medical condition (hepatitis C), and rule out antisocial personality disorder.  On follow up in June 2003, the Veteran again presented with several months history of anxiety attacks and "anger attacks" following initiation of treatment for hepatitis C, reporting the same happened in 1994 when he last underwent Interferon treatment.  He also reported being a recovering alcoholic and drug addict.  The assessment was anxiety disorder, not otherwise specified, and polysubstance dependence in remission (sober since 1993).  The most current treatment records show he has an Axis I diagnosis of generalized anxiety disorder.  They also show that he has an Axis II diagnosis of Cluster B traits.  

The Board finds that the treatment records relating to the Veteran's prior substance abuse treatments in 1986 and 1993 and the 1994 Interferon treatment for hepatitis C might be of benefit in understanding the Veteran's mental health history.  However, it is unclear whether this prior treatment was with VA or a private physician.  Consequently, on remand, the Veteran should be contacted and asked to identify the medical care providers who treated him for substance abuse treatment in 1986 and 1993 and hepatitis C in 1994, with appropriate action taken upon his response.

Finally, there appears to be a question as to whether the Veteran had a pre-existing mental disorder at the time of his entry into service.  The Veteran's service personnel records show that he was psychiatrically evaluated and given a diagnosis of Immature Personality, and that he was discharged as unsuitable for service due to a character/behavior disorder.  Essentially, the Veteran was found to have a personality disorder that made him unable to handle the rigors of service, and therefore he was discharged from service.  

The Board notes that personality disorders are not considered to be disabilities within the meaning of VA compensation law.  See 38 C.F.R. § 3.303(c).  Consequently, service connection for a personality disorder is not warranted.  However, in the report of the January 2009 VA examination, the examiner notes only an Axis I diagnosis of generalized anxiety disorder with no accompanying diagnosis of a personality disorder.  Also, the VA examiner appears to find that the anxiety disorder preexisted entry into service (albeit, the examiner also found that such disability was not aggravated by service).  Given that the VA examiner made no attempt to reconcile her diagnosis of a psychiatric disorder with the in-service diagnosis of a personality disorder, the Board finds that the examination report is inadequate and that a new examination must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request it search the for the Veteran's inpatient treatment records related to his admission to its Psychiatric Department on April 27, 1979.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  Contact the Veteran and ask him to identify the medical care providers and/or facilities that treated him for substance abuse in 1986 and 1993 and for hepatitis C in 1994.  For any VA facility identified, those records should be requested and obtained, if available.  For each non-VA medical care provider/facility the Veteran identifies, he should be asked to complete a release form authorizing VA to obtain its treatment records.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides completed release forms, then the medical records identified should be requested.  A negative response should be requested if any records identified are not available.

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

3.  After obtaining all additional available evidence requested above, schedule the Veteran for a VA mental disorders examination.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examination report.

After reviewing the file and conducting any necessary psychological testing, the examiner should render a diagnosis as to what acquired psychiatric disorder(s) and/or personality disorder (s) the Veteran presently has.  If an acquired psychiatric disorder is diagnosed, the examiner should be requested to answer the following questions:

a) Is there clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that pre-existed his entry into service?  

b) If so, is there clear and unmistakable evidence that the pre-existing acquired psychiatric disorder was not aggravated during service?

c) If the answer to the first question is in the negative, is it at least as likely as not (i.e., at least a 50 percent probability) that any current acquired psychiatric disorder found on examination is related to any injury, disease or event incurred during service.  In rendering an opinion, the examiner should take into consideration and discuss the evidence of in-service mental health treatment, as well as the Veteran's behavioral misconduct, as seen in his service personnel records and service treatment records.  The examiner should also consider whether the "abuse" the Veteran has reported receiving while in service (generally during boot camp) could be the etiology of his current acquired psychiatric disorder (any such discussion should also address the Veteran's credibility of such a report).  A complete rationale should be provided for all opinions rendered with a discussion of any medical principles, treatise(s) or studies used in rendering said opinion.

d) If the Veteran is found to have a personality disorder, is it at least as likely as not that such disorder was subject to a superimposed injury or disease in service, or was otherwise aggravated by service.  A complete rationale should be provided for all opinions rendered with a discussion of any medical principles, treatise(s) or studies used in rendering said opinion

4.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


